EXHIBIT 10.1

 

AMENDMENT

 

THIS AMENDMENT is made as of the 8th day of September, 2003, between General
Electric Capital Corporation (“Secured Party”) and Macropore Biosurgery, Inc.
(“Debtor”) in connection with that certain Master Security Agreement, dated as
of October 2, 2001 (“Agreement”).  The terms of this Amendment are hereby
incorporated into the Agreement as though fully set forth therein. 
Section references below refer to the section numbers of the Agreement.  The
Agreement is hereby amended as follows:

 

5.              REPORTS.

 

Subsection (b) is hereby replaced with the following:

 

“(b) Debtor will deliver to Secured Party financial statements as follows.  If
Debtor is a privately held company, then Debtor agrees to provide monthly
financial statements, certified by Debtor’s president or chief financial officer
including a balance sheet, statement of operations and cash flow statement
within 30 days of each month end and its complete audited annual financial
statements, certified by a recognized firm of certified public accountants,
within 120 days of fiscal year end or at such time as Debtor’s Board of
Directors receives the audit.  If Debtor is a publicly held company, then Debtor
agrees to provide quarterly unaudited statements and annual audited statements,
certified by a recognized firm of certified public accountants, within 10 days
after the statements are provided to the Securities and Exchange Commission
(“SEC”) unless the reports are available on the SEC web site.  All such
statements are to be prepared using generally accepted accounting principles
(“GAAP”) and, if Debtor is a publicly held company, are to be in compliance with
SEC requirements.”

 

7.              DEFAULT AND REMEDIES.

 

Subsection (a) is hereby amended with the following:

 

“(a) Debtor shall be in default under this Agreement and each of the other Debt
Documents if:

 

(i)              Debtor breaches its obligation to pay when due any installment
or other amount due or coming due under any of the Debt Documents;

 

(ii)           Debtor, without the prior written consent of Secured Party,
attempts to or does sell, rent, lease, license, mortgage, grant a security
interest in, or otherwise transfer or encumber (except for Permitted Liens) any
of the Collateral;

 

(iii)        Debtor breaches any of its insurance obligations under Section 4;

 

(iv)       Debtor breaches any of its other obligations under any of the Debt
Documents and fails to cure that breach within thirty (30) days after written
notice from Secured Party;

 

(v)          Any warranty, representation or statement made by Debtor in any of
the Debt Documents or otherwise in connection with any of the Indebtedness shall
be false or misleading in any material respect;

 

(vi)       Any of the Collateral is subjected to attachment, execution, levy,
seizure or confiscation in any legal proceeding or otherwise, or if any legal or
administrative proceeding is commenced

 

1

--------------------------------------------------------------------------------


 

against Debtor or any of the Collateral, which in the good faith judgment of
Secured Party subjects any of the Collateral to a material risk of attachment,
execution, levy, seizure or confiscation and no bond is posted or protective
order obtained to negate such risk;

 

(vii) Debtor breaches or is in default under any other agreement between Debtor
and Secured Party;

 

(viii) Debtor or any guarantor or other obligor for any of the Indebtedness
(collectively “Guarantor”) dissolves, terminates its existence, becomes
insolvent or ceases to do business as a going concern;

 

(ix) If Debtor or any Guarantor is a natural person, Debtor or any such
Guarantor dies or becomes incompetent;

 

(x) A receiver is appointed for all or of any part of the property of Debtor or
any Guarantor, or Debtor or any Guarantor makes any assignment for the benefit
of creditors;

 

(xi) Debtor or any Guarantor files a petition under any bankruptcy, insolvency
or similar law, or any such petition is filed against Debtor or any Guarantor
and is not dismissed within forty-five (45) days;

 

(xii) Debtor’s improper filing of an amendment or termination statement relating
to a filed financing statement describing the Collateral; or

 

(xiii) Debtor defaults under any other material obligation for (A) borrowed
money, (B) the deferred purchase price of property or (C) payments due under any
lease agreement. For purposes of the preceding sentence, “material obligation”
shall mean any obligation to pay Five Hundred Thousand dollars or more during
any twelve month period.

 

(xiv) At any time during the term of this Agreement Debtor sells more than 50%
of its interest in the company to another corporation or business or all or
substantially all of its assets without Secured Party’s prior written consent.

 

TERMS USED, BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN TO
THEM IN THE AGREEMENT.  EXCEPT AS EXPRESSLY AMENDED HEREBY, THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.   IF THERE IS ANY CONFLICT BETWEEN THE
PROVISIONS OF THE AGREEMENT AND THIS AMENDMENT, THEN THIS AMENDMENT SHALL
CONTROL.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment
simultaneously with the Agreement by signature of their respective authorized
representative set forth below.

 

General Electric Capital Corporation

Macropore Biosurgery, Inc.

 

 

By:

/s/ John Edel

 

By:

/s/ Charles E. Galetto

 

 

 

 

 

Name

: John Edel

 

Name:

Charles E. Galetto

 

 

 

 

 

Title:

Senior Vice-President

 

Title:

V.P. of Finance

 

 

2

--------------------------------------------------------------------------------